Order unanimously modified so as to direct that the limitation therein marked (a) read as follows: “ changes, if any, in the cost of labor to Giles Varnish Company as reflected in prices to Andrew J. Lockrey doing business as The Lockrey Company since October, 1954.” The limitation marked (b) in the order is affirmed. The modification of the limitation more closely reaches the arbitrable controversy between the parties than that provided in the order. Settle order on notice. Concur — Botein, J. P., Rabin, McNally and Bergan, JJ.